DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 9-24 are pending and have been examined in this application. The Information Disclosure Statements (IDS) filed on 05/06/2021 & 12/13/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “approximately” in Claim 21, line 2 is a relative term that renders the claim indefinite. For the purposes of examination, “approximately 0.1 and 0.5” has been construed to be 0.1 and 0.5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 9,498,555 B2 to Hingorani in view of US Patent Number 7,674,436 B2 to Feldman.

A) As per Claim 9, Hingorani teaches an HVAC system (Hingorani: Figure 1) comprising: 
a housing (Hingorani: Figure 1, housings surrounding Item 150); 
an evaporator disposed in the housing (Hingorani: Figure 1, Item 144); 
a filter having a filter upstream surface and an opposing filter downstream surface, the filter disposed in the housing upstream from the evaporator (Hingorani: Figure 1, Item 162); and 
a plurality of UV lightbulbs disposed in the housing offset from the filter and configured to provide UV light to substantially the entire filter surface (Hingorani: Figure 1, Items 164), wherein: 
the filter comprises a photocatalyst energized by the UV light on the surface (Hingorani: Figure 2, Item 216).
Hingorani does not teach that the plurality of lightbulbs are upstream of the filter;
configured to provide UV-A & UV-C light;
the UV-A light is emitted along a UV-A light field toward the filter upstream surface; 
the UV-C light is emitted along a UV-C light field toward the filter upstream surface; and 

However, Feldman teaches the plurality of lightbulbs are upstream of the filter;
configured to provide UV-A & UV-C light;
the UV-A light is emitted along a UV-A light field toward the filter upstream surface; 
the UV-C light is emitted along a UV-C light field toward the filter upstream surface; and 
the UV-A light field and the UV-C light field overlap (Feldman: Figure 5, Item 28b downstream filter both UVA light from 34 & UVC light from 36 send light to all parts of filter).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hingorani by making the bulbs upstream of the filter, as taught by Feldman, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hingorani with these aforementioned teachings of Feldman since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the upstream bulbs of Feldman for the downstream bulbs of Hingorani. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hingorani by have UV-A bulb and UV-C bulb, as taught by Feldman, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hingorani with these aforementioned teachings of Feldman with the motivation of killing organisms with the UVC light and then activating the TiO2 with the UVA to remove odors and fumes.

B) As per Claim 10, Hingorani in view of Feldman teaches that each of the plurality of UV lightbulbs are substantially parallel to each other and to the filter upstream surface (UV lights in both Hingorani and Feldman are parallel each other and the filter).

C) As per Claim 21, Hingorani in view of Feldman teaches that the photocatalyst comprises TiO2 (Hingorani: Col. 4, lines 37).
Hingorani in view of Feldman does not explicitly teach that the photocatalyst comprises between approximately 0.1 and 0.5 g/m2 of TiO2, inclusive.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the amount of TiO2 0.1-0.5 g.m^2, since it has been held that where the general conditions of a claim are disclosed in the prior art (TiO2 on coating on filter), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the amount of titanium oxide is a result effective variable because the more titanium oxide, the more free radicals are produced.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the amount of TiO2 0.1-0.5 g.m^2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Claims 11-18, 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingorani in view of Feldman as applied to claim 9 above, and further in view of US Patent Publication Number 2006/0057020 A1 to Tufo.

A) As per Claim 11, Hingorani in view of Feldman teaches the filter extends laterally in the housing between a first side wall and a second side wall; and 
the plurality of UV lightbulbs comprises: 
a first lightbulb spaced apart laterally from the first side wall by a first lateral distance; 
a second lightbulb spaced apart laterally from the first side wall by a second lateral distance greater than the first lateral distance (Hingorani: Figure 1 & 2, Items 164 are spaced differently from two opposite walls of duct). 

a fourth lightbulb spaced apart laterally from the first side wall by a fourth lateral distance greater than the second lateral distance.
However, Tufo teaches a third lightbulb spaced apart laterally from the first side wall by a third lateral distance greater than the first lateral distance and less than the second lateral distance; and 
a fourth lightbulb spaced apart laterally from the first side wall by a fourth lateral distance greater than the second lateral distance (Tufo: Figure 2, lights 54 are staggered with more than 2 lights with respective to filter 55).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hingorani in view of Feldman by adding more UV lights, as taught by Tufo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hingorani in view of Feldman with these aforementioned teachings of Tufo with the motivation of providing more purification due to a larger amount of light over a longer period of time to the organisms.

B) As per Claim 12, Hingorani in view of Feldman and Tufo teaches all the limitations except explicitly that the first and second lightbulbs are UV-A lightbulbs; and the third and fourth lightbulbs are UV-C lightbulbs.
However, Applicant has not disclosed that having the alternating UVA & UVC solves any stated problem or is for any particular purpose. Moreover, it appears that the alternating UVA & UVC would perform equally well with Hingorani in view of Feldman and Tufo. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make light sequence of Hingorani in view of Feldman and Tufo alternately UVA & UVC because alternating the type of UV light does not appear to provide any unexpected results.

 substantially the entire filter upstream surface is configured to receive UV-A light directly from at least one of the first or second lightbulbs; and substantially the entire filter upstream surface is configured to receive UV-C light directly from at least one of the third or fourth lightbulbs (Feldman: Figure 5, Item 28b downstream filter both UVA light from 34 & UVC light from 36 send light to all parts of filter).

D) As per Claim 14, Hingorani in view of Feldman and Tufo teaches that the first lightbulb spaced apart longitudinally from the filter upstream surface by a first offset distance; the second lightbulb spaced apart longitudinally from the filter upstream surface by a second offset distance; the third lightbulb spaced apart longitudinally from the filter upstream surface by a third offset distance; and the fourth lightbulb spaced apart longitudinally from the filter upstream surface by a fourth offset distance (Tufo: Figure 2, lights staggered to have different distances from filter 55; though examiner notes that nothing specifies that these offset distances are different from each other).

E) As per Claim 15, Hingorani in view of Feldman and Tufo teaches that the third offset distance is greater than the first offset distance; and4826-1031-7542.1Atty. Dkt. No. 018864-0209 the third lightbulb is configured to transmit UV light directly to the filter upstream surface at the first side wall (Tufo: Figure 2, lights staggered to have different distances from filter 55 such that no light is directly between filter and UV light).

F) As per Claim 16, Hingorani in view of Feldman and Tufo teaches that the first lightbulb is not disposed directly between the third lightbulb and the filter upstream surface at the first side wall (Tufo: Figure 2, lights staggered to have different distances from filter 55).

G) As per Claim 17, Hingorani in view of Feldman and Tufo teaches that the fourth offset distance is less than the second offset distance; and the second lightbulb is configured to transmit UV light directly to the filter upstream surface at the second side wall (Tufo: Figure 2, lights staggered to have different distances from filter 55).

 the fourth lightbulb is not disposed directly between the second lightbulb and the filter upstream surface at the second side wall (Tufo: Figure 2, lights staggered to have different distances from filter 55).

I) As per Claim 20, Hingorani in view of Feldman and Tufo teaches that the filter comprises: a first layer including the photocatalyst and configured to remove at least one of bacteria or volatile organic compounds from air when it receives at least one of the UV-A light or the UV-C light (Hingorani: Figure 2, Item 216); and a second layer and configured to remove particulate from the air (Hingorani: Figure 2, Item 214).
Hingorani in view of Feldman does not teach that the second layer contains carbon.
However, Tufo teaches a second layer with carbon (Tufo: Paragraph 0028).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hingorani in view of Feldman by having an activated carbon filter, as taught by Tufo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hingorani in view of Feldman with these aforementioned teachings of Tufo with the motivation of providing more purification to the system.

J) As per Claim 22, Hingorani in view of Feldman and Tufo teaches that the plurality of UV lightbulbs are disposed in staggered arrangement between an air inlet of the housing and the filter (Tufo: Figure 2, lights staggered to have different distances from filter 55).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingorani in view of Feldman as applied to claim 9 above, and further in view of US Patent Publication Number 2019/0240370 A1 to Benedek.


Hingorani in view of Feldman does not explicitly teach a second photocatalyst configured to be energized by the UV-C light.
However, Benedek teaches a second photocatalyst configured to be energized by the UV-C light (Benedek: Paragraph 0012).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hingorani in view of Feldman by adding a second photocatalyst, as taught by Benedek, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hingorani in view of Feldman with these aforementioned teachings of Benedek with the motivation of further purifying the airflow.

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762